Order entered February 1, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01571-CV

                 JOANN SEMPLE AND CAROL MATTHEWS, Appellants

                                                 V.

                                   FRED VINCENT, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-11180

                                             ORDER
       Before the Court is appellants’ January 31, 2017 “motion requesting leave to file

response to order granting appellee’s motion for judgment nunc pro tunc and order granting

summary judgment.” Appellants’ motion is GRANTED to the extent we extend the time to file

appellants’ reply brief to February 21, 2017. All other relief is DENIED. We caution appellants

that further requests for extension of time will be disfavored.


                                                       /s/    CRAIG STODDART
                                                              JUSTICE